The election of John Pratt, returned a member from the town of Mansfield, was controverted by John Dean and others, inhabitants of that town, on the ground, that he had obtained his election “ by bribery, and by corrupting the minds of as many as he could by spirituous liquors,” and by other improper and illegal methods. The remonstrance and sundry depositions accompanying it were referred to Messrs. Fairbanks, Hosmer, and Thatcher, who reported an order for the taking of further depositions, and also, that Mr. Pratt “ be suspended from his seat in the legislature, until the matter is heard and determined by this house, whether his election was or was not agreeable to the constitution of this commonwealthwhich report was agreed to.2
*18In pursuance of the order, the parties procured additional depositions, which were received and referred to the committee,1 who subsequently made their final report, declaring the election to be illegal.2
~When this report was made, the consideration of it was deferred until the afternoon of the same day, and, in the mean time, Messrs. Bacon, of Stockbridge, Osgood, of Andover, and Hunt, of Watertown, were appointed a committee to consider, whether it is constitutional to suspend a member duly returned, when allegations are made against him, and before the house has considered and determined, whether such allegations are true or not.3
. In the afternoon, the committee reported, “ as their unanimous opinion, that, for the house to proceed to suspend a member duly returned, merely on the allegation of a number of individuals, be that number greater or less, is altogether repugnant to the principles of the constitution, and the spirit of all free governments, and, in its consequences, might deprive every member of the legislature of those essential rights, which, by the constitution, are secured to every citizen of this commonwealth : ” which report was agreed to, and it was thereupon voted, that the resolve suspending Mr. Pratt be reconsidered, and that he be informed thereof.
The house then proceeded to consider the report of the first committee, declaring the election to be illegal, and admitted the pin ties to a hearing on the floor. The depositions were read, and witnesses examined, and on the afternoon of the second day, the question was taken, “ whether from the charges exhibited against Mr. Pratt, of indirect proceedings at his election, and the evidence adduced, his seat ought to be vacated,” -and decided in the negative.4

 Same, 33.


 5 J. H. 67.


 Same, 71.


 Same.


 Same, 73, 74.